Exhibit 10.1

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (the “Agreement”) is entered into as of August 13,
2013 (the “Effective Date”), by and between Hedgepath, LLC, a Florida limited
liability company (formerly known as Hedgepath Pharmaceuticals, Inc., a Florida
corporation, “Hedgepath”), and HedgePath Pharmaceuticals, Inc., a Delaware
corporation (as successor to Commonwealth Biotechnologies, Inc., a Virginia
corporation, the “Company,” and together with Hedgepath, each, a “Party” and
collectively, the “Parties”).

WHEREAS, Hedgepath is engaged in the field of pharmaceutical development and the
conduct of such other activities as may be incidental or related thereto,
including, and specifically as of the Effective Date, the acquisition of
technology rights and to conduct activities related to the research and
development of the currently-marketed drug itraconazole for oncology
applications (the entirety of such business opportunity, including without
limitation as more particularly described on Schedule A hereto, the “Business”);

WHEREAS, in order to carry out the purposes and intent of that certain Amended
Plan of Reorganization, dated January 4, 2013 (the “Plan”), filed by
Commonwealth Biotechnologies, Inc. and approved by the court in connection with
its voluntary petition in the United States Bankruptcy Court for the Eastern
District of Virginia seeking relief under the provisions of Chapter 11 of Title
11 of the United States Code (Case No. 11-30381-KRH), Hedgepath wishes to
transfer to the Company all of its rights, title and interest in the Business,
including without limitation, the assets listed on Schedule B hereto, which are
related to and are necessary for the Company to conduct the Business following
the Effective Date (but, for the avoidance of doubt, no other assets or
liabilities of Hedgepath which are not directly related to or associated with
the Business, the “Assets”);

WHEREAS, as of the Effective Date, Hedgepath is the owner of a claim against the
Company in the amount of $52,500 (the “T&B Claim”), which T&B Claim was owed by
the Company to Travenner & Beran, PLC (“T&B”), and Hedgepath desires to
contribute the T&B Claim to the Company;

WHEREAS, in order to carry out the purposes and intent of the Plan, in
consideration of the contribution of the Assets and the T&B Claim by Hedgepath
to the Company, the Company desires to issue to Hedgepath shares of newly
designated Series A Convertible Preferred Stock, no par value per share (with
the rights and preferences thereto set forth in the form of Certificate of
Designations set forth on Exhibit A hereto, the “Series A Preferred”)
representing ninety percent (90%) of the voting securities of the Company as of
the Effective Date; and

WHEREAS, Hedgepath and the Company desire such transfer of the Assets and the
T&B Claim to qualify as a tax free contribution of capital under Section 351 of
the Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained herein, and for other good and valuable
consideration, the receipt and legal sufficiency whereof are hereby
acknowledged, the Parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

CONTRIBUTION OF ASSETS

Section 1.1 Contribution of Assets. Upon and subject to the terms and conditions
of this Agreement, as of the Effective Date, Hedgepath hereby assigns (and, from
and after the Effective Date, agrees to assign, as applicable), transfers,
contributes, conveys and delivers to the Company all of Hedgepath’s right,
title, and interest in all of the Business and the Assets and the T&B Claim.
Hedgepath represents that the Assets represent all of the assets which are
necessary for the Company to begin to conduct the Business following the
Effective Date. The closing of the transactions contemplated hereby shall occur
contemporaneously with the signing of this Agreement

Section 1.2 No Liabilities. It is acknowledged and agreement that Hedgepath
shall not contribute any liabilities of Hedgepath to the Company.

Section 1.3 Assumption of Assets; Satisfaction of T&B Claim. The Company hereby
agrees to and accepts irrevocably, unconditionally and without reservation all
of the Assets and the T&B Claim, subject to the terms and conditions of this
Agreement. The Company agrees that it will satisfy the T&B Claim as follows: the
Company will issue to T&B a number of restricted shares of common stock, no par
value, of the Company (the “Common Stock”), with the number of shares of Common
Stock to be determined based on the valuation of the shares to be issued to
purchasers in connection with the Company’s planned $5 million offering of
securities as described in the Plan. Such shares of Common Stock shall be issued
to T&B within five (5) business days of the final determination of such
valuation (as memorialized in the final transaction documentation for such
offering).

Section 1.4 Consideration for the Contribution. As consideration for the
contribution described in Section 1.1 above, concurrently with the contribution
to the Company of the Assets and the T&B Claim, the Company will issue to
Hedgepath 170,000.739 shares of Series A Preferred Stock, constituting 100% of
the outstanding shares of Series A Preferred Stock as of the Effective Date. The
Parties intend that the contribution of the Assets and T&B Claim in
consideration of the issuance of the Series A Preferred Stock be a tax free
contribution of capital under Section 351 of the Code.

Section 1.5 Cooperation. Hedgepath shall take all actions necessary to execute
any and all documents as may be reasonably requested by the Company from time to
time to transfer the Assets and the T&B Claim and otherwise fully vest or
perfect in the Company all right, title and interest in and to the Assets and
the T&B Claim assigned and assumed pursuant to this Agreement.



--------------------------------------------------------------------------------

ARTICLE II

ADDITIONAL COVENANTS AND MISCELLANEOUS PROVISIONS

Section 2.1 Compliance with Bulk Sales Laws. The Parties hereby waive compliance
with the bulk sales law and any other similar laws in any applicable
jurisdiction in respect of the transactions contemplated by this Agreement,
including, without limitation, any applicable state tax law that may require
notification of state taxing authorities and related actions in respect of bulk
sales of assets outside of the ordinary course of business.

Section 2.2 Further Assurances. Each party hereto shall execute, deliver, file
and record, or cause to be executed, delivered, filed and recorded, such further
agreements, instruments and other documents, and take, or cause to be taken,
such further actions, as the other party hereto may reasonably request as being
necessary or advisable to effect or evidence the transactions contemplated by
this Agreement.

Section 2.3 Governing Law. This Agreement shall be governed by and construed in
accordance with federal law as it applied to patents, copyrights and trademarks
and otherwise in accordance with the laws of the State of Florida, and without
regard to the conflicts of laws principles of such state.

Section 2.4 No Third Party Beneficiaries. Nothing in this Agreement is intended,
nor shall it be constructed, to confer any rights or benefits upon any person or
entity (including, but not limited to, any officer, director, employee or
creditor or former officer, director, employee or creditor of the Company) other
than the Parties hereto.

Section 2.5 Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the contribution of the Assets to the
Company, and constitutes the complete, final and exclusive embodiment of the
agreement between the Parties with respect to that subject matter and supersedes
all prior agreements whether written or oral which may have been entered into by
the Parties on the subject matter.

Section 2.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the Parties hereto and their respective successors and assigns.

Section 2.7 Amendment. No change, modification or amendment of this agreement
shall be valid or binding on the Parties unless such change or modification
shall be in writing signed by the party or Parties against whom the same is
sought to be enforced.

Section 2.8 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect (including, without limitation, with
respect to any particular Asset or groups of Assets or the T&B Claims), the
validity and enforceability of the remaining terms and provisions of this
Agreement shall not in any way be affected or impaired thereby and the Parties
will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.



--------------------------------------------------------------------------------

Section 2.9 Execution. This Agreement may be executed in two (2) or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
Parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or other electronic transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or other electronic signature page were an original thereof.

IN WITNESS WHEREOF, the Parties hereto have caused this Contribution Agreement
to be signed and delivered by their respective duly authorized officers as of
the date first above written.

 

HEDGEPATH, LLC By:  

/s/ Frank E. O’Donnell, Jr.

  Name:   Frank E. O’Donnell, Jr.   Title:   Manager HEDGEPATH PHARMACEUTICALS,
INC. By:  

/s/ Nicholas J. Virca

  Name:   Nicholas J. Virca   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Schedule A

Description of Business

Hedgepath’s proposed anti-cancer therapies are based upon new indications and
formulations of the Food and Drug Administration (“FDA”) approved drug
itraconazole, which is approved for and extensively used to treat anti-fungal
infections. Itraconazole has a significant history of safe and effective use in
humans.

Hedgepath has implemented a strategy to acquire technology rights and to
contract for research, manufacturing and regulatory expertise to solidify its
commercial position for use of itraconazole for oncology applications. Hedgepath
intends to move itraconazole through clinical trials and toward regulatory
approvals for multiple anti-cancer indications with a newly patented formulation
of itraconazole and additional intellectual property protection. Thus, Hedgepath
plans to offer a new and promising opportunity for repurposing an existing drug
to significantly reduce the risk and time to FDA approvals for marketing in the
United States. Key proposed applications include prostate, lung and skin
cancers.



--------------------------------------------------------------------------------

Schedule B

Contributed Assets

 

1. U.S. Provisional Patent 61-813,122, “Prostate-Specific Antigen as Biomarker
for Hedgehog Pathway Inhibitor Treatment and Prognostic Monitoring of Prostate
Cancer” (previously assigned to Hedgepath by Francis E. O’Donnell, Jr. and
Nicolas J. Virca, as inventors).

 

2. U.S. Provisional Patent 61-813,823, “Treatment and Prognostic Monitoring of
Cancer Using Hedgehog Pathway Inhibitors” (previously assigned to Hedgepath by
Francis E. O’Donnell, Jr. and Nicolas J. Virca, as inventors).

 

3. Assignment of Patents, dated November 1, 2012, by Francis E. O’Donnell, Jr.
in favor of Hedgepath.

 

4. Assignment of Patents, dated November 1, 2012, by Nicolas J. Virca in favor
of Hedgepath.

 

5. Consulting Agreement, dated and effective as of September 1, 2012, by and
between Hedgepath Pharmaceuticals, Inc. (the predecessor of Hedgepath) and
Emmanuel Antonarakis, MD (“Antonarakis”).

 

6. Confidentiality and Intellectual Property Assignment Agreement, dated and
effective September 1, 2012, between Antonarakis and Hedgepath Pharmaceuticals,
Inc. (a predecessor to Hedgepath). Includes all intellectual property, know-how
and other assets assigned to Hedgepath by Antonarakis under such agreement.

 

7. Consulting Agreement, effective as of April 11, 2013, by a between Hedgepath
and Arianne Consulting, Inc. (“Arianne”).

 

8. Confidentiality and Intellectual Property Assignment Agreement, dated and
effective April, 2013, between Arianne and Hedgepath. Includes all intellectual
property, know-how and other assets assigned to Hedgepath by Arianne under such
agreement.



--------------------------------------------------------------------------------

Exhibit A

FORM OF CERTIFICATE OF DESIGNATION

OF

SERIES A CONVERTIBLE PREFERRED STOCK

OF

HEDGEPATH PHARMACEUTICALS, INC.

Pursuant to Section 151 of the

Delaware General Corporation Law

HedgePath Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”), in
accordance with the provisions of Section 103 of the Delaware General
Corporation Law (the “DGCL”) does hereby certify that, in accordance with
Sections 141(c) and 151 of the DGCL, the following resolution was duly adopted
by the Board of Directors of the Corporation by unanimous written consent to
action on August     , 2013:

RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors of the Corporation in accordance with the provisions of the
Certificate of Incorporation of the Corporation (the “Certificate of
Incorporation”), there is hereby established a series of the Corporation’s
authorized preferred stock, par value $0.0001 per share (the “Preferred Stock”),
which series shall be designated as the Series A Convertible Preferred Stock,
par value $0.0001 per share, of the Corporation, with the designation, number of
shares, powers, preferences, rights, qualifications, limitations and
restrictions thereof (in addition to any provisions set forth in the Certificate
of Incorporation which are applicable to the Preferred Stock of all classes and
series) as follows:

SERIES A CONVERTIBLE PREFERRED STOCK

SECTION 1. DEFINITIONS. For the purposes hereof, the following capitalized terms
shall have the following meanings, with other capitalized terms being defined
elsewhere herein:

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Common Stock” means the Corporation’s common stock, par value $0.0001 per
share, and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series A Preferred Stock in accordance with the
terms hereof.

“DGCL” means the Delaware General Corporation Law.

“Effective Date” means August     , 2013.

“Holder” means any holder of Series A Preferred Stock.



--------------------------------------------------------------------------------

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

SECTION 2. DESIGNATION, AMOUNT AND PAR VALUE; ASSIGNMENT

(a) The series of preferred stock designated by this Certificate shall be
designated as the Corporation’s “Series A Convertible Preferred Stock” (the
“Series A Preferred Stock”) and the number of shares so designated shall be
500,000. Each share of Series A Preferred Stock shall have a par value of
$0.0001 per share.

(b) The Corporation shall register shares of the Series A Preferred Stock, upon
records to be maintained by the Corporation for that purpose (the “Series A
Preferred Stock Register”), in the name of the Holders thereof from time to
time. The Corporation may deem and treat the registered Holder of shares of
Series A Preferred Stock as the absolute owner thereof for the purpose of any
conversion thereof and for all other purposes. The Corporation shall register
the transfer of any shares of Series A Preferred Stock in the Series A Preferred
Stock Register, upon surrender of the certificates evidencing such shares to be
transferred, duly endorsed by the Holder thereof, to the Corporation at its
principal place of business or such other office of the Corporation as may be
designated by the Corporation. Upon any such registration or transfer, a new
certificate evidencing the shares of Series A Preferred Stock so transferred
shall be issued to the transferee and a new certificate evidencing the remaining
portion of the shares not so transferred, if any, shall be issued to the
transferring Holder, in each case, within three (3) Business Days. The
provisions of this Certificate are intended to be for the benefit of all Holders
from time to time and shall be enforceable by any such Holder.

SECTION 3. DIVIDENDS. Holders shall be entitled to receive, and the Corporation
shall pay, dividends on shares of the Series A Preferred Stock equal (on an
as-if-converted-to-Common-Stock basis) to and in the same form as dividends
(other than dividends in the form of Common Stock) actually paid on shares of
the Common Stock when, as and if such dividends (other than dividends in the
form of Common Stock) are paid on shares of the Common Stock.

SECTION 4. VOTING RIGHTS. Each issued and outstanding share of Series A
Preferred Stock shall be entitled to the number of votes equal to the number of
shares of Common Stock into which each such share of Series A Preferred Stock is
convertible (as adjusted from time to time pursuant to Section 6 hereof), at
each meeting of stockholders of the Corporation (or pursuant to any action by
written consent) with respect to any and all matters presented to the
stockholders of the Corporation for their action or consideration. Except as
provided by law, or by the provisions establishing any other series of Preferred
Stock, holders of Series A Preferred Stock shall vote together with the holders
of Common Stock as a single class.

SECTION 5. RANK; LIQUIDATION.

(a) The Series A Preferred Stock shall rank: (i) senior to all of the Common
Stock; (ii) senior to any class or series of capital stock of the Corporation
hereafter created specifically



--------------------------------------------------------------------------------

ranking by its terms junior to any Series A Preferred Stock (“Junior
Securities”); (iii) on parity with any class or series of capital stock of the
Corporation hereafter created specifically ranking by its terms on parity with
the Series A Preferred Stock (“Parity Securities”); and (iv) junior to any class
or series of capital stock of the Corporation hereafter created specifically
ranking by its terms senior to any Series A Preferred Stock (“Senior
Securities”), in each case, as to dividends, distributions of assets upon
liquidation, dissolution or winding up of the Corporation, whether voluntarily
or involuntarily. The foregoing shall not preclude the Corporation from
designating or issuing any Junior Securities, Parity Securities or Senior
Securities.

(b) Subject to the prior and superior rights of the holders of any Senior
Securities of the Corporation, upon liquidation, dissolution or winding up of
the Corporation, whether voluntary or involuntary (each, a “Liquidation Event”),
each holder of shares of Series A Preferred Stock shall be entitled to receive,
in preference to any distributions of any of the assets or surplus funds of the
Corporation to the holders of the Common Stock and Junior Securities and pari
passu with any distribution to the holders of Parity Securities, an amount equal
to $0.0001 per share of Series A Preferred Stock, plus an additional amount
equal to any dividends declared but unpaid on such shares, before any payments
shall be made or any assets distributed to holders of any class of Common Stock
or Junior Securities. If, upon any such Liquidation Event, the assets of the
Corporation shall be insufficient to pay the holders of shares of the Series A
Preferred Stock the amount required under the preceding sentence, then all
remaining assets of the Corporation shall be distributed ratably to holders of
the shares of the Series A Preferred Stock and Parity Securities.

(c) After payment to the holders of shares of the Series A Preferred Stock of
the amount required under Section 5(b) and subject to the prior and superior
rights of the holders of any Senior Securities of the Corporation, the remaining
assets or surplus funds of the Corporation, if any, available for distribution
to stockholders shall be distributed ratably among the holders of the Series A
Preferred Stock, any other class or series of capital stock that participates
with the Common Stock in the distribution of assets upon any Liquidation Event
and the Common Stock, with the holders of the Series A Preferred Stock deemed to
hold that number of shares of Common Stock into which such shares of Series A
Preferred Stock are then convertible.

SECTION 6. CONVERSION.

(a) Conversions at Option of Holder. Following the one (1) year anniversary of
the Effective Date, all of the shares of Series A Preferred Stock (the “Total
Series A Shares”) shall be convertible on any Business Day in the aggregate into
a number of Conversion Shares that equals ninety percent (90%) of the total
issued and outstanding shares of the Common Stock (on a fully-diluted basis) of
the Corporation as of the Effective Date, after giving effect to a hypothetical
issuance of such Conversion Shares (the “Conversion Rate”) without any
additional consideration by the holder to effectuate the conversion, in the
manner provided for herein. As of the Effective Date, there are 18,888,971
shares of Common Stock outstanding on a fully-diluted basis; therefore, the
Total Series A Shares are convertible into 170,000,739 shares of Common Stock
(the “Total Series A Conversion Shares”), and each share of Series A Preferred
Stock is convertible into its pro rata portion of such the Total Series A
Conversion Shares. The Conversion Rate shall not be subject to dilution,
modification or any other change, regardless of any action undertaken by the
Board of Directors or stockholders of the Corporation.



--------------------------------------------------------------------------------

(b) Mechanics of Conversion.

(i) Generally. Each Holder who converts the Series A Preferred Stock held by
such Holder into shares of Common Stock pursuant to this Section 6 shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Corporation, and shall give written notice (a “Notice of Conversion”) to
the Corporation at such office that such holder elects to convert the same. Such
Notice of Conversion, to be given on any Business Day, shall state the number of
shares of Series A Preferred Stock being converted and shall contain
instructions as to where Conversions Shares should be delivered. Thereupon, the
Corporation shall promptly issue and deliver to such Holder a certificate or
certificates for the number of shares of Common Stock to which such Holder is
entitled (which certificate or certificates shall bear appropriate restrictive
legends as may be required by the Securities Act) and shall promptly pay in
Common Stock any declared and unpaid dividends on the shares of Series A
Preferred Stock being converted. Such conversion shall be deemed to have been
made at the close of business on the date of which both certificates
representing the shares of Series A Preferred Stock to be converted are
surrendered to the Corporation and the Holder has delivered a Notice of
Conversion to the Corporation (the “Conversion Date”), and the Person entitled
to receive the shares of Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder of such shares of Common Stock on
the Conversion Date.

(ii) Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series A Preferred Stock, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holders of the Series A
Preferred Stock, not less than such aggregate number of shares of the Common
Stock as shall be issuable (taking into account the adjustments of Section 7)
upon the conversion of the Total Series A Shares. The Corporation covenants that
all shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable.

(iii) Fractional Shares. No fractional shares or scrip representing fractional
shares of Common Stock shall be issued upon the conversion of the Series A
Preferred Stock. As to any fraction of a share which a Holder would otherwise be
entitled to receive upon such conversion, the Corporation shall round up to the
next whole share.

(iv) Transfer Taxes. The issuance of certificates for Conversion Shares shall be
made without charge to any Holder for any documentary stamp or similar taxes
that may be payable in respect of the issue or delivery of such certificates,
provided that the Corporation shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
such certificate upon conversion in a name other than that of the registered
Holder(s) of such shares of Series A Preferred Stock and the Corporation shall
not be required to issue or deliver such certificates unless or until the Person
or Persons requesting the issuance thereof shall have paid to the Corporation
the amount of such tax or shall have established to the satisfaction of the
Corporation that such tax has been paid.



--------------------------------------------------------------------------------

(e) Status as Stockholder. Upon each Conversion Date: (i) the shares of Series A
Preferred Stock being converted shall be deemed converted into shares of Common
Stock and (ii) the Holder’s rights as a holder of such converted shares of
Series A Preferred Stock shall cease and terminate, excepting only the right to
receive certificates for or (if applicable and permitted under the Securities
Act) electronic delivery of such shares of Common Stock and to any remedies
provided herein or otherwise available at law or in equity to such Holder
because of a failure by the Corporation to comply with the terms of this
Certificate of Designation. In all cases, the Holder shall retain all of its
rights and remedies for the Corporation’s failure to convert Series A Preferred
Stock.

SECTION 7. CERTAIN ADJUSTMENTS.

(a) Stock Dividends and Stock Splits. If the Corporation, at any time while the
Series A Preferred Stock is outstanding: (i) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of shares of Series A Preferred Stock) with
respect to the then outstanding shares of Common Stock; (ii) subdivides
outstanding shares of Common Stock into a larger number of shares; or
(iii) combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, then the Total Series A Conversion
Shares shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the
Corporation) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event (excluding any treasury shares of the Corporation).
Any adjustment made pursuant to this Section 7(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination.

(b) Rights Upon Distribution of Assets. If the Corporation shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) other than cash to holders of shares of Common Stock, by way of return
of capital or otherwise (including, without limitation, any distribution of
cash, stock or other securities, property or options by way of a dividend, spin
off, reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), a Holder shall be entitled to receive
the dividend or distribution of assets that would have been payable to such
Holder pursuant to the Distribution had such Holder converted his or her shares
of Series A Preferred Stock (or, if such Holder had partially converted such
shares prior to the Distribution, any unconverted portion thereof) immediately
prior to such record date.

(c) Fundamental Transaction. If, at any time while the Series A Preferred Stock
is outstanding: (i) the Corporation effects any merger or consolidation of the
Corporation with or into another Person (other than a merger in which the
Corporation is the surviving or continuing entity and its Common Stock is not
exchanged for or converted into other securities, cash or property), (ii) the
Corporation effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Corporation or another Person) is completed
pursuant to which all of the Common Stock is exchanged for or converted into
other securities, cash or property, or (iv) the Corporation effects



--------------------------------------------------------------------------------

any reclassification of the Common Stock or any compulsory share exchange
pursuant (other than as a result of a dividend, subdivision or combination
covered by Section 7(a) above) to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then, upon any subsequent conversion of this
Series A Preferred Stock, the Holders shall have the right to receive, in lieu
of the right to receive Conversion Shares, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”). For purposes of any such subsequent conversion, the
determination of the Conversion Rate shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Corporation shall adjust the Conversion Rate in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holders shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Series A Preferred Stock
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Corporation or surviving entity
in such Fundamental Transaction shall file a new Certificate of Designation with
the same terms and conditions and issue to the Holders new preferred stock
consistent with the foregoing provisions and evidencing the Holders’ right to
convert such preferred stock into Alternate Consideration. The terms of any
agreement to which the Corporation is a party and pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 7(b)
and ensuring that the Series A Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. The Corporation shall cause to be delivered (via
overnight courier, facsimile or email) to each Holder who does not have a
representative or affiliate of such Holder serving on the Board of Directors of
the Corporation, at its last address as it shall appear upon the books and
records of the Corporation, written notice of any Fundamental Transaction at
least ten (10) calendar days prior to the date on which such Fundamental
Transaction is expected to become effective or close.

(d) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Corporation) issued and
outstanding.



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS.

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by email, facsimile,
or sent by a nationally recognized overnight courier service, addressed to the
Corporation, at 324 South Hyde Park Avenue, Suite 350, Tampa FL 33606, Fax
Number: (813) 831-2372, or such other facsimile number or address or email
address as the Corporation may specify for such purposes by notice to the
Holders delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Corporation hereunder shall
be in writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service or email addressed to each Holder at the
facsimile number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of such Holder. Any notice
or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in or pursuant to this Section prior to 5:30 p.m. (New
York City time) on any date, (ii) the date immediately following the date of
transmission, if such notice or communication is delivered via facsimile or mail
at the facsimile number or email address specified in or pursuant to this
Section between 5:30 p.m. and 11:59 p.m. (New York City time) on any date,
(iii) the second (2nd) Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.

(b) No Impairment. For so long as any shares of Series A Preferred Stock are
outstanding, the terms of this Certificate of Designation may not be amended,
modified, repealed or waived without the affirmative vote or written consent of
the holders of at least seventy-five percent (75%) of the then outstanding
shares of Series A Preferred Stock. In addition, except as authorized by the
affirmative vote or written consent of the holders of not less than seventy-five
percent (75%) of the then outstanding shares of Series A Preferred Stock, the
Corporation will not, by amendment of this Certificate of Designation or its
Certificate of Incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, fail to observe, or avoid or seek to
avoid the observance or performance of, any of the terms contained herein, and
will at all times in good faith take all actions as may be necessary to carry
out of all the provisions hereof and to take all such actions as may be
necessary or appropriate in order to protect the rights of the holders of Series
A Preferred Stock against any impairment.

(c) Lost or Mutilated Series A Preferred Stock Certificate. If a Holder’s Series
A Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Series A Preferred Stock so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such certificate, and
of the ownership thereof, reasonably satisfactory to the Corporation and, in
each case, customary and reasonable indemnity, if requested. Applicants for a
new certificate under such circumstances shall also comply with such other
reasonable regulations and procedures and pay such other reasonable third-party
costs as the Corporation may prescribe.



--------------------------------------------------------------------------------

(d) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation. Any waiver by the Corporation
or a Holder must be in writing.

(e) Severability. If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.

(f) Next Business Day. Whenever any obligation hereunder shall be due on a day
other than a Business Day, such obligation shall be made or fulfilled on the
next succeeding Business Day.

(g) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

(h) Status of Converted Series A Preferred Stock. If any shares of Series A
Preferred Stock shall be converted or reacquired by the Corporation, such shares
shall resume the status of authorized but unissued shares of Preferred Stock and
shall no longer be designated as Series A Preferred Stock.

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be signed by its duly authorized officer this      day of August, 2013.

 

HEDGEPATH PHARMACEUTICALS, INC. By:  

 

  Name:   Title: